Citation Nr: 1144151	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-37 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for an upper respiratory disability, claimed as due to herbicide and/or DDT exposure.

3.  Entitlement to service connection for sleep apnea, claimed as due to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2005 and September 2008 rating decisions.

In an April 2005 decision, the RO, inter alia, denied the Veteran's claims for service connection for diabetes mellitus and upper respiratory infections (also claimed as cough and shortness of breath).  In May 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issue in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2005.  

In September 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In an October 2007 decision, the Board denied service connection for diabetes mellitus, claimed as due to herbicide exposure, as well as service connection for an upper respiratory disability, claimed as due to exposure to DDT.  


The Veteran appealed the Board's October 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding these claims to the Board for further proceedings 
consistent with the joint motion.  

Also, while the Board's decision on other matters was being appealed, in a September 2008 decision, the RO denied, inter alia, the Veteran's claims for service connection for sleep apnea and erectile dysfunction, both claimed as secondary to diabetes mellitus.  In September 2008, the Veteran filed an NOD.  An SOC was issued in July 2009, and the Veteran filed a substantive appeal in August 2009.  

In April 2010, the Board remanded the claims on appeal to the RO for further development.  In the remand, the Board explained the expansion of the e respiratory disability claim to include herbicide and/or DDT exposure (as reflected on the title page), as well as the recognition of the change in representation from a State veteran's service organization to the private attorney listed on the title page. 

On remand, after accomplishing further action, the RO continued to deny the claims (as reflected in a September 2011 SSOC), and returned these matters to the Board for further appellate consideration.  

For reasons addressed below, these matters are, again, being remanded to the RO for further action. 


REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted previously, the Veteran has contended that he was exposed to herbicides while building a road in Thailand.  In statements submitted in connection with this appeal, the Veteran described that the road cut through the jungle and that it was therefore necessary to defoliate the area.  In a June 2008 statement, the Veteran noted that all of the foliage was gone from the area surrounding the road construction site and that he was told it was the result of herbicides.  

In light of the above, and points raised in the May 2009 JMR, in the April 2010 remand, the Board determined that the claims for service connection for diabetes mellitus and for an upper respiratory disability should be remanded so that the RO might further investigate the Veteran's assertions of exposure to herbicides during service.  [The issues of service connection for sleep apnea and erectile dysfunction, each claimed as secondary to diabetes mellitus, were remanded as inextricably intertwined with the issue of service connection for diabetes mellitus.]  

In September 2011, the RO completed a memorandum in which it was determined that there was insufficient information of record necessary to verify exposure to herbicides in Thailand, including a general location and/or date(s) for the Veteran's claimed exposure.  However, contrary to the RO's determination, the Board observes that the claims file contains this very information.  In this regard, an April 1965 Letter of Appreciation from the Commanding Officer to Company "B" of the 809th Engineer Battalion, thanking the Company for its work on the "Bangkok By-pass Road," and more specifically, on the section of road from "K-21 to K-60."  Furthermore, there is a unit history of the 809th Engineer Battalion on file which reflects that it worked on building the Bangkok Bypass Road from February 1962 until February 1966.  Finally, service personnel records show that the Veteran was a member of Company B, 809th Engineer Battalion from September 9, 1964, to August 23, 1965.  

As there is sufficient information of record to further investigate the Veteran's allegations of herbicide exposure during service, the Board has no alternative but to again remand these matters to the RO, via the AMC, for completion of actions needed to attempt to verify the Veteran's exposure to herbicides in Thailand, as alleged.
 
On remand, the RO should contact the appropriate source(s), to include any military department(s), the U.S. Army and Joint Services Records Research Center (JSRRC), and National Archives and Records Administration (NARA), for information regarding whether herbicides were used between September 9, 1964, and August 23, 1965, to defoliate areas involved in the construction of the Bangkok Bypass Road.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing any further action (if any) to be taken.  

Also while these matters are on remand, the RO should obtain all outstanding, pertinent medical records. 

The claims file currently includes outpatient treatment records from VA Health Care Systems in Eastern Colorado and New Mexico, as well as VA Medical Centers (VAMCs) in Minneapolis, Shreveport, Phoenix, and Fargo, dated through September 2011.  Hence, there exists the possibility that more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facilities all records of pertinent evaluation and/or treatment of the Veteran since September 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

As a final matter, the Board again points out that, as any decision with respect to the claim for service connection for diabetes mellitus may affect the Veteran's claims for service connection for sleep apnea and for erectile dysfunction, as the Veteran is claiming that his sleep apnea and erectile dysfunction are secondary to his diabetes mellitus, these claims are inextricably intertwined with the claim for service connection for diabetes mellitus.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the sleep apnea and erectile dysfunction claims, at this juncture, would be premature.  Hence, a remand of these matters is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the VA Health Care Systems in Eastern Colorado and New Mexico (since September 2011), and from the VAMCs in Minneapolis, Shreveport, Phoenix, and Fargo (since September 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The RO should undertake necessary action to attempt to independently verify the Veteran's alleged exposure to herbicides while constructing a road in Thailand.  Such action should include contacting the appropriate source(s), to include any military department(s), JSRRC, and NARA, for information regarding whether herbicides were used between September 9, 1964, and August 23, 1965, to defoliate areas involved in the construction of the Bangkok Bypass Road.  The RO should follow up on any additional action(s) suggested by any source(s) contacted.  

If the search for corroborating records leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.  He should be afforded an opportunity to respond.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



